

103 HR 4420 IH: United States Commitment to Peacekeeping Act of 2021
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4420IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. Jacobs of California (for herself, Mr. Castro of Texas, Ms. Bass, Mr. Cicilline, Mr. Phillips, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal the 25 percent cap on United States contributions to United Nations peacekeeping operations, and for other purposes.1.Short titleThis Act may be cited as the United States Commitment to Peacekeeping Act of 2021.2.FindingsCongress finds as follows:(1)United Nations (UN) peacekeeping operations are a critical force-multiplier for the United States, and decades of research has found peacekeeping to be highly effective in reducing civilian deaths, shortening the duration of conflicts, containing the geographic spread of war, and reducing the likelihood of conflict reoccurrence and sexual and gender-based violence.(2)The Government Accountability Office found in 2006 and 2018 reviews that it is eight times cheaper to financially support a United Nations mission than to deploy United States military forces.(3)Every UN member state is legally required to finance the UN’s peacekeeping budget in order to ensure that these missions are properly resourced, and assessment rates are renegotiated every three years by the UN General Assembly. In 2018 the United States voted in support of the current rate structure, which sets United States peacekeeping contributions at 27.89 percent.(4)Since fiscal year 2017, the United States has accrued more than $1 billion in debt on its financial obligations to UN peacekeeping, due to congressional enforcement of a 1994 law that limits United States contributions to 25 percent of the total UN peacekeeping budget in any fiscal year after 1995.(5)Since fiscal year 2000, Congress has, on a bipartisan basis, lifted the 25 percent cap 15 times, including retroactively for calendar years 2006–2008 during the Bush Administration.(6)In 2019, the Department of State reported to Congress the following impacts of growing United States arrears to the UN: (1) Loss of vote or inability to be a member of governing bodies; (2) Diminished U.S. standing and diminished ability to pursue U.S. priorities; (3) Reduced U.S. ability to promote increased oversight and accountability through reforms that promote efficiency, cost savings, and improved management practices; (4) Reduced standing needed to successfully promote qualified U.S. citizens to assume senior management roles; and (5) Impairments of peacekeeping missions to operate, including addressing objectives that may directly impact the national security of the United States.(7)United States ongoing accrual of arrears is having a negative impact on the financial health of UN peacekeeping with low and middle-income countries, who voluntarily provide the bulk of the troops, police, and equipment to these missions, not being adequately reimbursed for their contributions and shouldering an increasing financial burden.(8)The People’s Republic of China is now the second largest financial contributor to UN peacekeeping, having gone from an assessment rate of just 3 percent in 2008 to more than 15 percent in 2021, and is the ninth largest troop-contributor to UN missions, providing more personnel than the other four permanent members of the Security Council combined.(9)The People’s Republic of China has used this expanded influence to argue against human rights, civilian protection, and gender-based violence personnel within UN peacekeeping operations, in part using United States funding shortfalls as a pretext to downsize peacekeeping missions.(10)Prior to fiscal year 2017, when the United States was paying its peacekeeping dues at the full assessed rate, the United States and the UN worked together to institute a number of cost-saving and efficiency reforms, including reducing the cost per peacekeeper by 18 percent, reducing the number of support staff, and shortening the timeline between when a mission is mandated and when personnel, equipment, and services are fully deployed.(11)Beginning in 2015 and with the support of the United States, the UN strengthened measures to combat sexual abuse and exploitation by peacekeepers, including strict timelines for completing investigations; immediate response teams inside peacekeeping missions to handle allegations; suspending payments to countries whose troops face credible allegations of misconduct; repatriation of units engaged in systematic abuse; establishing an online database to track allegations and investigations; appointing the first Special Coordinator on Improving the United Nations Response to Sexual Exploitation and Abuse and the first Victims’ Rights Advocate; and establishing a trust fund to support and assist victims.(12)Improving U.S. financial standing at the UN would allow the U.S. to more effectively advocate for a range of reform efforts, including supporting strategies that have been particularly effective in reducing sexual and gender-based violence where peacekeepers operate, while also continuing to strengthen measures to end instances of sexual exploitation and abuse in UN peacekeeping operations.(13)In 2021, the top positions at nine UN specialized agencies, funds, and programs will be decided, and the United States will be better positioned to argue for its own preferred candidates at UN entities if it is in good financial standing at the UN.(14)In 2018, during the triennial scales of assessment rate negotiations, the United States was unable to deliver significant changes in rates due in part to outstanding arrears.(15)In 2021, the scale of assessments negotiations will occur again and a demonstrated willingness to pay United States assessments in full will play an important role in garnering support from other UN member states.3.Statement of policy concerning United States engagement regarding United Nations peacekeeping operations(a)In generalIt is the policy of the United States that the Permanent Representative of the United States to the United Nations—(1)support the development and implementation of standard performance assessment systems and investigative measures to identify exemplary performance and address mission-specific and system-wide weaknesses;(2)support the full implementation of a management reform agenda that decentralizes decision-making authority, simplifies and streamlines policy and processes, and strengthens accountability and transparency for managing United Nations offices and functions;(3)advocate for the development of a common political strategy in-country among relevant actors, including regional organizations, Member States, international financial institutions, and United Nations agencies, funds, and programs;(4)advocate for robust engagement with host countries and local communities, including pushing for resources to be directed to community-led peace initiatives;(5)support efforts to deploy more mobile, adaptable, and agile forces for more effective peacekeeping operations;(6)support the development of a system-wide strategy on sustainable peacekeeping transitions that ensure planning and decision-making is based on measurable benchmarks, including ensuring the protection of civilians;(7)lead and advocate for efforts to promote and protect internationally recognized human rights standards regarding United Nations peacekeeping operations, including the robust funding and support of human rights positions;(8)advocate for efforts to develop a more comprehensive plan for accountability and justice, particularly relating to tracking misconduct and inclusion of survivors in decision-making, for peacekeepers and other United Nations staff involved in sexual exploitation, abuse, or other violations of human rights that contravene United Nations and United States rules, regulations, or values; and(9)engage in dialogue with Member States to secure a more favorable modification of United Nations scales of assessments of the peacekeeping budget that works to diversify the funding base and create a sustainable funding plan.(b)Advocacy of peacekeeping reforms at the United NationsThe Secretary of State shall instruct the Permanent Representative of the United States to the United Nations to use the voice, vote, and influence of the United States at the United Nations to accomplish the policy specified in subsection (a), consistent with the national security interests of the United States.4.Repeal of the 25 percent cap on United States contributions to United Nations peacekeeping operations(a)In generalSubsection (b) of section 404 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 22 U.S.C. 287e note; relating to a limitation on United States contributions to United Nations peacekeeping operations) is repealed.(b)Technical and conforming amendmentSection 404 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 is amended by striking (a) Reassessment of contributions percentages.—.5.Reports on united states efforts to achieve united nations peacekeeping reformSection 4 of the United Nations Participation Act of 1945 (22 U.S.C. 287b) is amended—(1)in subsection (c)—(A)in paragraph (3)—(i)by striking subparagraph (B); and(ii)redesignating subparagraph (C) as subparagraph (B);(B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(C)by inserting after paragraph (3) the following new paragraph:(4)United Nations peacekeeping reformA description of the status of United States efforts in the United Nations to ensure the United Nations—(A)develops and implements standard peacekeeping operation performance assessment systems and investigative measures to identify exemplary performance and address operation-specific and system-wide weaknesses;(B)fully implements a management reform agenda that decentralizes decision-making authority, simplifies and streamlines policy and processes, and strengthens accountability and transparency for managing United Nations offices and functions;(C)develops for each peacekeeping operation a common political strategy in-country among relevant actors, including regional organizations, Member States, international financial institutions, and United Nations agencies, funds, and programs;(D)fully engages with host countries and local communities, including directing resources to community-led peace initiatives;(E)deploys more mobile, adaptable, and agile forces for more effective peacekeeping operations;(F)develops a system-wide strategy on sustainable peacekeeping transitions that ensure planning and decision-making is based on measurable benchmarks, including ensuring the protection of civilians;(G)implements a system-wide strategy to protect internationally recognized human rights standards within United Nations peacekeeping operations, including robust funding and support of human rights positions within each peacekeeping operation;(H)develops a more comprehensive plan for accountability and justice, particularly relating to tracking misconduct and inclusion of survivors in decision-making, for peacekeepers and other United Nations staff involved in sexual exploitation, abuse, or other violations of human rights that contravene United Nations and United States rules, regulations, or values; and(I)modifies the United Nations scales of assessments of the peacekeeping budget to diversify the funding base and create a sustainable funding plan.; and(2)in subsection (d)(5), by striking subparagraph (B).6.Reporting requirements(a)Strengthening conflict prevention in United Nations missionsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report analyzing the ways in which conflict prevention aspects of United Nations missions may be strengthened. Such report shall include—(1)an analysis of the performance of existing early warning and rapid response systems and recommendations for the improvement of such systems;(2)an analysis on the performance of the civilian components of United Nations special political missions and peacekeeping operations and recommendations for strengthening such components;(3)recommendations on how other United Nations entities, including the United Nations Peacebuilding Fund, special political missions, and other agencies, funds, and programs could be better coordinated in a joint strategy; and(4)an assessment of the costs and benefits of the Department of State and the United States Agency for International Development sharing risk analysis data with select multilateral organizations, under specific circumstances, to better promote conflict prevention before peacekeeping engagement is needed.(b)Ensuring considerations for mission transitions are based on comprehensive assessments of conflict dynamics and risks to civiliansNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that analyzes the observed challenges, costs, and benefits of transitioning United Nations peacekeeping operations to host-country security forces, including—(1)case studies of communities that maintained peace and stabilization gains compared with communities that experienced a resurgence in instability, violence, or conflict at least five years after such a transition;(2)an analysis of the transition process and the effectiveness of measures to maintain long-term peace; and(3)an assessment of any additional resources needed to maintain peace and stabilization gains achieved after such a transition.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.